Reasons for Allowance

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
The recitation in claim 1 of a cargo storage system including inner and outer shells with reinforcement members positioned therebetween and a cover assembly coupled with the outer shell which includes first and second hanged portions is not taught nor fairly suggested by the prior art of record.
The recitation in claim 10 of a cargo storage system including inner and outer shells, where the outer shell includes at least one wall defining a primary cavity, where a support member is coupled to at least one wall and having a receiving slot and where a cover assembly is movable between a closed position and a seating position and includes first and second hinged portions, a support section and an outwardly extending tab is not taught nor fairly suggested by the prior art of record.
The recitation in claim 16 of a cargo storage system including inner and outer shells, where the outer shell defines a primary cavity, reinforcement members positioned within the primary cavity between the inner and outer shells and a cover assembly with hinged first and second portions, where the first portions includes hinged first and second side sections and where the second portion includes a third side section is not taught nor fairly suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Welch et al. 8,814,245 disclose a multitiered cargo storage system having storage compartments with a cover that also forms a horizontal support surface.
Miros et al. 10,005,573 disclose a storage assembly with compartments and a pivoting cover.
Warner et al. 2004/0105744 disclose a vehicle cargo storage assembly with multiple hinged covers and a compartmented storage area.
	DE 10 2012 023 470 discloses a multi-compartmented  cargo storage assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
7/30/22